UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1271


STEVEN-GLENN: JOHNSON and STEVEN GLENN JOHNSON,

                 Plaintiff - Appellant,

          v.

THE STATE OF NORTH CAROLINA,

                 Defendant – Appellee,

          and

UNITED STATES OF AMERICA; FEDERAL RESERVE, And all those
similarly situated,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:14-cv-00050-FL)


Submitted:   October 20, 2015               Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Glenn Johnson, Appellant Pro Se. Olga Eugenia Vysotskaya
de Brito, Assistant Attorney General, Raleigh, North Carolina,
for Appellee.   Matthew Fesak, Assistant United States Attorney,
Raleigh, North Carolina, for Defendants.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Steven Glenn Johnson seeks to appeal the district court’s

order granting North Carolina’s motion to set aside entry of

default    judgment        and     denying     his    ancillary          motions       and     the

court’s text order denying Johnson’s motion to alter or amend

the judgment and his companion motion.                            See Fed. R. Civ. P.

59(e).     This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral       orders,      28    U.S.C.    § 1292    (2012);          Fed.    R.    Civ.    P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).       The orders Johnson seeks to appeal are neither final

orders     nor     appealable         interlocutory          or     collateral             orders.

Accordingly,       we    deny      Johnson’s       pending    motions       to    reconsider

designation of the parties, to reset the appellate timetable,

and   to   abate        the    appeal;       deny    leave    to        proceed       in    forma

pauperis; and dismiss the appeal for lack of jurisdiction.                                     We

dispense     with       oral       argument     because       the       facts     and       legal

contentions       are    adequately      presented       in       the    materials          before

this court and argument would not aid the decisional process.

                                                                                      DISMISSED




                                               2